DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Response to Amendment
Claims 1-12 are currently pending.  Claims 7-8 are withdrawn from consideration.  Claims 1-6 and 9-12 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kageyama (US 5834049) in view of Khatoon (“Nutritional Quality of Microwave and Pressure Cooked Rice Varieties”), Buriani (EP691082), Chordash (EP570122) and Howard (US 5308632) in further view of Ando (US 3892874), Dodrill (US 5283033), Brooks (US 4361593), Lewis (US 3495989) and “Sage V Food.”
Regarding claim 1, Kageyama teaches a method for production of a “stabilized” ready-to-heat packaged food product, comprising the steps of,
filing a tray with a predetermined quantity of uncooked food starting material comprising a dry starchy component (i.e. rice)  having a moisture content of less than 30% (see column 3, lines 61-68), and where after filling, the rice has been sterilized at a temperature of 140°C (see column 4, line 21-30), which thus reads on step “i”.  Regarding claimed step “ii”, Kageyama discloses that after sterilization, sterile water has been dosed into the tray comprising the sterilized rice (see column 5, lines 16-21) and then sealing the tray (see column 5, lines 25-35).    It is seen that a teaching of washing and soaking rice would have been directed to the raw uncooked rice, especially since Kageyama teaches a cooking step on column 5, lines 16-20. 
Regarding the limitation of, “whole rice grain,” Kageyama has been construed as teaching whole rice grains.  Khatoon evidences that whole grain raw rice can have a moisture content of 10.5% (see page 299, “Results and Discussion”) and comprises 90% of starch on a dry basis (see page 297, right column, last line).  
Regarding the treating, dosing and lidding steps occurring inside a pressure vessel, it is noted that Kageyama teaches that it is preferable to provide a clean booth surrounding at least a conveying path of the trays from the exit of the rice-cooker to the sealing device (see column 5, lines 25-35), and thus suggests using sterile conditions for the entire process.  That is, it would have been obvious to one having ordinary skill in the art that a clean room would have provided positive pressure for preventing contamination.  
Nevertheless, Kageyama is silent in specifically reciting that the treating, dosing and lidding steps occur within a pressure vessel.  
It is noted however, that Buriani teaches sterilization, dosing and lidding steps all occurring within a pressurized vessel and thus under sterile conditions (see at least, the figures and at least, column 3, lines 7-11, 19-28; column 8, lines 21-24, column 11, lines 15-17).  Chordash also teaches that the sterilization, dosing and sealing steps can occur within a pressure vessel (see column 3, lines 39-45; column 4, lines 22-24 and the figure, item 20).   Therefore, to modify Kageyama and to use aseptic packaging techniques and positive pressure vessels for treating, dosing and sealing as taught by Buriani and Chordash would have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the contents remained sterile throughout all the processing and packaging steps. 
Further regarding the dosing step, Kageyama already teaches dosing a sterile, aqueous liquid into the tray but does not specifically recite that that the dosing results in a final moisture of the food of 50-75wt%.
It is noted however that Howard teaches that rice, when fully hydrated can have a water content of 60-70% (see column 7, lines 30-33).  Since Kageyama also teaches packaging rice, and where water can be added to prepare known rice products, to thus modify Kageyama and ensure that the rice was hydrated to 60-70wt% would have been obvious to one having ordinary skill in the art, for the purpose of producing a fully hydrated rice product.  
Regarding the limitation to claim 1 of “wherein the food starting material is dosed such that there is no excess water to be drained from the tray,” it is noted that Kageyama teaches dosing liquid into the tray comprising rice and does not drain any water.  In view of this, it is noted that Kageyama is seen to teach “no excess water to be drained from the tray.”   Howard teaches that the hydration of the rice can occur by using only as much water is needed, as opposed to requiring a draining step prior to sealing (see column 9, lines 34-42), such that it would have been obvious to one having ordinary skill in the art to dose sterile water to just the proper quantity for the requisite hydration.
Regarding the step of applying a lid to the tray and subsequently cooling after the sealing step, Kageyama is seen to teach applying a lid (see column 5, lines 36) but the claim differs in specifically reciting cooling after the sealing step.
Nonetheless, Ando further teaches sealing while the contents are hot for the purpose of reducing the amount of air within the package as the package cools which 
Regarding the step of removing the sealed tray from the pressure vessel and holding the tray of food material in an atmospheric environment at 25-80°C for 20 minutes to 4 hours, it is noted that Kageyama further teaches heating of the packaged rice (see column 5, lines 36-41).  Additionally, it is noted that Brooks teaches that conventional temperatures for gelatinization of the starch granules can be 77°C or 80°C for 20 minutes and 1 hour, for example (see column 4, lines 53-67).  Lewis also teaches that such gelatinization of rice at temperatures such as 76°C (170°F) can be advantageous for improving the firmness and appearance of the rice grains and renders them less subject to impact injury (see column 4, lines 2-13). 
Therefore, to expose the packaged product of the combination to similar temperatures for similar times would thus have been obvious to one having ordinary skill in the art for the similar purpose of controlling starch gelatinization such that the rice grains would have had the requisite firmness, appearance and impact resistance.
Regarding claim 2, which recites that the application of the lid is performed in a pressurized sealing chamber in sterile communication with the rest of the pressure 
Regarding claim 3, it is noted that Kageyama is silent regarding the step of lidding occurring not more than 3 minute after the step of dosing the liquid.  
It is noted however, that since Kageyama teaches dosing with cold or hot water, it would have been expected that the cooking of the rice in a known manner as taught on column 5, lines 16-20 would not have required a particular quantity of time before sealing.  Therefore, sealing the lid within about 3 minutes after dosing the water is seen to have been obvious based on the particular conventional expedient for preparing rice.  Nevertheless, it is further noted that Howard teaches that the hydration of the rice can occur by using only as much water is needed, as opposed to requiring a draining step prior to sealing (see column 9, lines 34-42), where the sealing can occur after the dosing step (see column 8, lines 62-64) .  As such, if all the water has been used to hydrate the rice, it would have been obvious that sealing can occur within any period of time after dosing the water, because the water would be completely absorbed by the 
Even further, the combination applied to claim 1 teaches sealing the container while still hot so as to create a vacuum upon cooling.  In view of this, sealing within 3 minutes or within 2 minutes (claim 11) or 1 minute (claim 12) after dosing heated sterile water, for instance, would have been obvious for allowing the cooling of the heated rice to create a vacuum seal, where the art teaches that such a vacuum has been advantageous for preventing contamination of the sealed product (see Ando see column 2, lines 45-57).
Regarding claims 4, in view of the fact that Kageyama already teaches that the period for sterilization can be as little as 30 seconds and where the dosing of water has been followed by sealing, to arrive at a total residence time of between 30 second to about 5 minutes is seen to have been an obvious to one having ordinary skill in the art, based on the particular quantities of rice to be packaged, as well as based on the desired speed of manufacture.
Regarding claim 5, it is noted that Applicant’s specification indicates that “a cooking step” refers to a temperature above about 80°C for a period of greater than about 10 minutes.”  (see page 13, lines 11-16).  In this regard, the heat treatment as taught by Brooks of 77°C for 20 minutes, for example, is seen to be within Applicant’s definition of what can be excluded as a cooking step.  Lewis is similar in this regard.  
Claim 9 is similarly rejected for the reasons discussed above with respect to claims 1 and 4.  Regarding the limitation to claim 9 of “performing the following steps in sequence while maintaining the tray in a sterile environment,” Kageyama suggests a sterile environment by discussing clean room conditions, as does Buriani and Chordash, as already discussed above with respect to claim 1.  Therefore, maintaining sterile conditions throughout the treating, dosing, sealing and removing steps would have been obvious for the purpose of minimizing the likelihood of contamination.
Further regarding claims 6 and 10, it is noted that while Kageyama might teach a soaking step to arrive at a water content of 10-30% (see column 3, lines 61-68), it is noted that “Sage V Foods” teaches that dried rice can have a moisture content of 12wt% without further teaching a soaking step.  Khatoon also evidences that dried rice can have a moisture content of 10.5%, which falls within the range of Kageyama of 10-30% moisture.  In view of this, using rice that has not been subjected to a wetting or soaking step prior to the sterilizing step is seen to have been obvious to one having ordinary skill in the art because Sage V Foods and Khatoon teach moisture content for the rice that is similar to Kageyama without a washing or soaking step.   Thus, elimination of a step and its function would further have been obvious in view of the prior art, which teaches that dried rice can have a moisture content within the range recited by Kageyama.

Claims 3-4, 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination, as applied to claim 1, which relies on Kageyama (US 5834049) as the primary reference, and in further view of Kato (JP 2004-283084) and MacScouter
Further regarding claim 3, it is noted that Kageyama is silent regarding the step of lidding occurring not more than 3 minute after the step of dosing the liquid.  It is noted however, that since Kageyama teaches dosing with cold or hot water, it would have been expected that the cooking of the rice in a known manner as taught on column 5, lines 16-20 would not have required a particular quantity of time before sealing.  Therefore, sealing the lid within about 3 minutes after dosing the water would have been obvious to one having ordinary skill in the art based on known expedients for preparing cooked rice.  Nevertheless, it is further noted that Howard teaches that the hydration of the rice can occur by using only as much water is needed, as opposed to requiring a draining step prior to sealing (see column 9, lines 34-42).  As such, if all the water has been used to hydrate the rice, it would have been obvious that sealing can occur within any period of time after dosing the water, because the water would be completely absorbed by the rice as opposed to requiring draining.  Additionally, Kato further teaches placing hot sterile water into a container comprising rice and then sealing the opening (see at least, the abstract).  This would further have taught one having ordinary skill in the art that the sealing step would occur subsequent to the dosing step, for the purpose of producing softened rice gruel type product.  Additionally, “MacScouter” further teaches that a known expedient for cooking rice is to add boiling water to a bag comprising rice (see the first paragraph under “Minute Rice and Other Good Things”), minute rice.  This also suggests a sealing step within 3 minutes of dosing boiling water to cook minute rice.  
Therefore, to modify Kageyama and to similarly seal the container after the dosing would have been obvious to one having ordinary skill in the art, based on the particular conventional preparation method that was employed, because the art suggests that all the water that was dosed can be absorbed by the rice, such that the sealing could occur at any interval after dosing of the water.  
Even further, the combination applied to claim 1 teaches sealing the container while still hot so as to create a vacuum upon cooling.  In view of this, sealing within 3 minutes or within 2 minutes (claim 11) or 1 minute (claim 12) after dosing heated sterile water, for instance, would have been obvious for allowing the cooling of the heated rice to create a vacuum seal, where the art teaches that such a vacuum has been advantageous for preventing contamination of the sealed product (see Ando see column 2, lines 45-57).
Regarding claim 4, in view of the fact that Kageyama already teaches that the period for sterilization can be as little as 30 seconds and where the dosing of water has been followed by sealing, to arrive at a total residence time of between 30 second to about 5 minutes is seen to have been an obvious to one having ordinary skill in the art, based on the particular quantities of rice to be packaged, as well as based on the desired speed of manufacture.   
Claim 9 is similarly rejected for the reasons discussed above with respect to claims 1 and 4.

Response to Arguments
On page 6 of the remarks, Applicant urges that the claimed invention is distinguished in that it does not contain a cooking step prior to sealing, which is what is taught in Kageyama.
This argument is not seen to be sufficient to overcome the rejection.  It is noted that Applicant’s claims do not recite that there is no cooking prior to applying the seal to the tray.  Step “iii” in claim 1 and step c in claims 9 and 10 recite applying a lid after dosing a predetermined amount of sterile aqueous liquid and then sealing the sealing the tray.  It is also noted that the claim does not provide any specificity as to when a cooking step would occur, other than at some point after filling and introduction into a pressure vessel.  The claim is also not limiting as to whether the sterilization would also provide some degree of cooking, especially as the sterilization treatment is at 125-150°C using pressurized steam.  Furthermore, while not specific in this regard, Applicant’s specification also appears to indicate a cooking step using temperatures above 80°C for at least about 10 minutes (see page 13, lines 11-16) which occur at some point after dosing.  Therefore, Applicant’s arguments directed to Kageyama are not seen to be sufficient to overcome the rejection and are also not seen to be commensurate in scope with the claims. 
It is also noted that Kageyama is not seen to be limiting as to how the rice product has been prepared when placed into the tray.  That is, on column 5, lines 16-20, Kageyama teaches cooking in a known manner and is therefore not seen to be limiting as to how the rice is to be prepared.  As such, the art teaches one known manner of cooking rice is to seal the tray with hot water placed therein.  For example, as 

On page 7 of the response, Applicant urges that both Chordash and Buriani describe the presence of an extended cooking step and therefore do not lead the skilled person to remove such an extending cooking step shortly after sterilizing a low moisture content starting material.
This urging is not seen to be persuasive, as Chordash and Buriani have only been relied on to teach that it has been desirable to perform the entirety of a food preparation process within a pressurized vessel so as to maintain the sterility of the contents.

The remainder of Applicant’s arguments on page 7 of the response reiterate those remarks presented above; and are not seen to be persuasive for the reasons discussed above.


On page 8 of the response, Applicant reiterates the above remarks with respect to the rejection of claims 3-4, 9, 11 and 12.
These arguments are not sufficient for the reasons already discussed above.

Further on page 8 of the response, Applicant urges that Kato and MacScouter both refer to cooking the rice before any sealing of the vessel and therefore fails for the same reasons as discussed above for Kageyama.
As discussed above, it is noted that the claims do not provide any specificity as to when the cook occurs, other than not being cooked after removal from the pressure vessel (claim 5).   Howard teaches uncooked rice dosed into a container with water, and sealed and cooked therein.  It is further noted that Kato and MacScouter evidence the time at which a container comprising rice can be sealed.  As Kageyama teaches dosing hot water into the tray comprising uncooked rice and where the rice can be cooked in a known manner, modification of Kageyama to use the prior art teachings so as to seal the container while comprising the rice and hot water would have been obvious to one having ordinary skill in the art, based on conventional techniques for cooking rice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIREN A THAKUR/Primary Examiner, Art Unit 1792